UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 0-50356 EAST COAST DIVERSIFIED CORPORATION (Exact name of registrant as specified in its charter) Nevada 55-0840109 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 120 Interstate North Parkway SE, #445 Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 953-4184 (Registrant’s telephone number, including area code) 1475 West Cypress Creek Road, Suite 202, Ft. Lauderdale, FL 33309 April 30 (Former address and former fiscal year) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yeso No x As of as of September 20, 2010 the registrant had52,018,639 shares of its Common Stock, $0.001 par value, outstanding. EAST COAST DIVERSIFIED CORPORATION FORM 10-Q June 30, 2010 INDEX PART IFINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 5 Consolidated Statements of Stockholders’ Deficit For the Six Months Ended June 30, 2010 (unaudited) and the Year Ended December 31,2009 6 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2009, (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition & Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART IIOTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Removed & Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURE 25 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements East Coast Diversified Corporation and Subsidiary Consolidated Balance Sheets June 30, December 31, (unaudited) ASSETS Current Assets Cash $ $ Accounts receivable (net of allowance for doubtful accounts of $0 and $260,577 respectively) 91 Inventory - Prepaid expenses - Supplier advances Total Current Assets Property and Equipment, net Other Assets Capitalized research and development costs (net of accumulated amortization of $473,989 and $367,210 respectively) Escrow deposits Security deposits Total Other Assets Total Assets $ $ See notes to unaudited consolidated financial statements. 3 East Coast Diversified Corporation and Subsidiary Consolidated Balance Sheets June 30, December 31, (unaudited) LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Bank overdraft $ $ Loans payable Loans payable - related party Accounts payable and accrued expenses Accrued payroll and related liabilities Total Liabilities Commitments and Contingencies Stockholders' Deficit Common stock, $.01 par value, 200,000,000 shares authorized, 136,064,233 issued and outstanding - Common stock, $.001 par value, 75,000,000 shares authorized, 47,660,639 issued and outstanding - Additional paid-in capital Accumulated deficit ) ) Total East Coast Diversified Stockholders' Deficit ) ) Noncontrolling interest ) - Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See notes to unaudited consolidated financial statements. 4 East Coast Diversified Corporation and Subsidiary Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, Revenue $ Cost of Revenue Gross Profit 83 Selling, General and Administrative Expenses Loss from Operations ) Other Income (Expense) Other income - - 65 - Interest expense ) Loss on disposal of assets - ) - Total Other Income (Expense) Net Loss ) Net loss attributable to noncontrolling interest - - Net Loss Attributable to East Coast Diversified Corporation $ ) $ ) $ ) $ ) Net Loss Per Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares Oustanding During the Period - Basic and Diluted See notes to unaudited consolidated financial statements. 5 East Coast Diversified Corporation and Subsidiary Consolidated Statements of Stockholders' Deficit For the Six Months Ended June 30, 2010 and the Year Ended December 31, 2009 (unaudited) Common Stock Additional Total Paid-In Accumulated Noncontrolling Stockholders' Shares Amount Capital Deficit Interest Deficiency Balance, December 31, 2008 $ $ $ ) $
